                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

TRACY LEE BRONSON                                                                PLAINTIFF
ADC #171510

VS.                                   4:19-CV-00561-BRW

JOSEPH P. GRAHAM, Prosecuting                                                    DEFENDANTS
Attorney/District Judge, Garland County, et al.

                                                ORDER
          Plaintiff Tracy Lee Bronson (“Plaintiff”), who is currently in custody at the Cummins

Unit of the Arkansas Department of Correction, filed a motion to proceed in forma pauperis.1

Plaintiff also filed a complaint against multiple Garland County officials.2

          This case is currently pending in the Eastern District of Arkansas. Garland County,

however, is located in the Western District of Arkansas. Based on the defendants named and the

allegations made, the interests of justice would best be served by transferring this case to the

Western District of Arkansas.3 The Clerk of Court is directed to transfer Plaintiff’s entire case

file immediately to the United States District Court for the Western District of Arkansas.

          IT IS SO ORDERED this 13th day of August, 2019.



                                                      Billy Roy Wilson _________________
                                                      UNITED STATES DISTRICT JUDGE




1
    Doc. No. 1.
2
    Doc. No. 2, at 1-2.
3
    28 U.S.C. § 1406(a); 28 U.S.C. § 1391(e).
